DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 18 is objected to because of the following informalities: in lines 7-8, change “a capacitor” to --said capacitor-- to avoid a positive duplicant recitation for the limitation in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monreal et al (US Pub 2017/0176566).

    PNG
    media_image1.png
    528
    714
    media_image1.png
    Greyscale

Regarding claim 1, Monreal et al disclose [see Fig. 1 above] a method for testing a signal path (signal path 10) in a sensor (magnetic field sensor 2), the signal path (10) including a filter circuit (filter 20) and a comparator circuit (comparator 22), the method comprising: closing a first signal line that is arranged to bypass a first capacitor [see paragraph [0049], lines 6-7] in the filter circuit (20); injecting a test signal into the signal path (10) after the first signal line is closed; and detecting whether a signal (comparison signal 22a) that is output by the comparator circuit (22) in response to the test signal satisfies a predetermined condition.
Regarding claim 2, Monreal et al disclose wherein the signal path (10) is arranged to couple one or more sensing elements (Hall element 14) [see paragraph [0032] for details] with a signal processor (digital module 60), the method further comprising disconnecting the one or more sensing elements (14) from the signal path (10) before the test signal is injected.
Regarding claim 3, Monreal et al disclose wherein the signal path (10) is arranged to couple one or more sensing elements (14) with a signal processor(digital module 60), the method further comprising: disconnecting the first capacitor from one or more components (filter 20) of the signal path (10) to preserve a charge of the first capacitor, the charge being imparted on the first capacitor by the one or more sensing elements (14), and the first capacitor being disconnected before the test signal is injected into the signal path (10).
Regarding claim 4, Monreal et al disclose outputting an indication of an error [known in the prior art as “flag”] when the predetermined condition is not satisfied [see paragraphs [0060] and [0062] for details].
Regarding claim 5, Monreal et al disclose closing a second signal line that is arranged
to bypass a second capacitor in the filter circuit (20), the second signal line being closed before the test signal is injected into the signal path (10).
Regarding claim 6, Monreal et al disclose wherein the comparator circuit (22) includes a Schmitt trigger circuit [not shown but see paragraph [0050], lines 3-4], and detecting whether the signal (22a) that is output from the comparator circuit (22) satisfies the predetermined condition includes detecting whether the signal (22a) that is output from the Schmitt trigger circuit corresponds to a current trigger threshold of the Schmitt trigger circuit [see paragraphs [0040] and [0093]-[0094] for details].
Regarding claim 7, Monreal et al disclose wherein: the signal path (10) includes an amplifier (amplifier 18); the filter circuit (20) is interposed between the amplifier (18) and the comparator circuit (22); and injecting the test signal into the signal path (10) includes applying the test signal at an input of the amplifier (18).
Regarding claim 8, Monreal et al disclose wherein: the signal path (10) is coupled to a modulator (oscillator module 84 and oscillator 36) that is configured to modulate a signal received from the one or more sensing elements (14) and provide the modulated signal to the signal path (10); the modulator (84 with 36) is configured to generate a respective first pulse during each of a plurality of first periods in an operation of the modulator (84 with 36) and a respective second pulse during each of a plurality of second periods in the operation of the modulator (84 with 36); and the test signal is injected into the signal path (10) at an end of any of the first periods and/or at an end of any of the second periods.
Regarding claim 9, Monreal et al disclose [see Fig. 1 above] a system (magnetic field sensor 2), comprising: a signal processor (digital module 60); one or more sensing elements (Hall element 14) [see paragraph [0032] for details]; a signal path (signal path 10) that is arranged to couple the one or more sensing elements (14) to the signal processor (60), the signal path (10) including a comparator circuit (comparator 22) and a filter circuit (filter 20), the filter circuit (20) including a first capacitor [see paragraph [0049], lines 6-7]; and a diagnostic circuit (diagnostic modules 80, 82, 84 and 86) configured to: close a first signal line that is arranged to bypass the first capacitor in the filter circuit (20), inject a test signal in the signal path (10) after the first signal line is closed, and detect whether a signal (comparison signal 22a) that is output by the comparator circuit (22) in response to the test signal satisfies a predetermined condition.
Regarding claim 10, Monreal et al disclose wherein the diagnostic circuit (80, 82, 84 and 86) is further configured to disconnect the one or more sensing elements (14) from the signal path (10) before the test signal is injected.
Regarding claim 11, Monreal et al disclose wherein the diagnostic circuit (80, 82, 84 and 86) is further configured to disconnect the first capacitor from one or more components (20) of the signal path (10) to preserve a charge of the first capacitor, the charge being imparted on the first capacitor by the one or more sensing elements (14), and the first capacitor being disconnected before the test signal is injected into the signal path (10).
Regarding claim 12, Monreal et al disclose wherein the diagnostic circuit (80, 82, 84 and 86) is further configured to output an indication of an error [known in the reference as “flag”] when the predetermined condition is not satisfied [see paragraphs [0060] and [0062] for details].
Regarding claim 13, Monreal et al disclose wherein the filter circuit (20) further includes a second capacitor, and the diagnostic circuit(80, 82, 84 and 86) is further configured to close a second signal line that is arranged to bypass the second capacitor before the test signal is injected into the signal path (10).
Regarding claim 14, Monreal et al disclose wherein the comparator circuit (22) includes a Schmitt trigger circuit [not shown but see paragraph [0050], lines 3-4], and detecting whether the signal (22a) that is output from the comparator circuit (22) satisfies the predetermined condition includes detecting whether the signal (22a) that is output from the Schmitt trigger circuit corresponds to a current trigger threshold of the Schmitt trigger circuit [see paragraphs [0040] and [0093]-[0094] for details].
Regarding claim 15, Monreal et al disclose wherein: the signal path (10) includes an amplifier (amplifier 18); the filter circuit (20) is interposed between the amplifier (18) and the comparator circuit (22); and injecting the test signal into the signal path (10) includes applying the test signal at an input of the amplifier (18).
Regarding claim 16, Monreal et al disclose wherein: the one or more sensing elements (14) are coupled to the signal path (10) via a modulator (oscillator module 84 with oscillator 36); the modulator (84 with 36) is configured to modulate a signal received from the one or more sensing elements (14) and provide the modulated signal to the signal path (10), the modulating of the received signal including generating a respective first pulse during each of a plurality of first periods in an operation of the modulator (84 with 36) and a respective second pulse during each of a plurality of second periods in the operation of the modulator(84 with 36) ; and the test signal is injected into the signal path (10) at an end of any of the first periods and/or at an end of any of the second periods.
Regarding claim 17, Monreal et al disclose wherein the one or more sensing elements (14) include a magnetic field sensing element [see paragraph [0032] for details].
Regarding claim 18, Monreal et al disclose [see Fig. 1 above] a system (magnetic field sensor 2), comprising: a signal processor (digital module 60); one or more sensing elements (Hall element 14) [see paragraph [0032] for details]; a signal path (signal path 10) that is arranged to couple the one or more sensing elements (14) to the signal processor (60), the signal path (10) including a comparator circuit (comparator 22) and a filter circuit (filter 20), the filter circuit (20) including a capacitor [see paragraph [0049], lines 6-7]; and a diagnostic circuit (diagnostic modules 80, 82, 84 and 86) configured to: close a first signal line that is arranged to bypass said capacitor in the filter circuit (20), inject a test signal in the signal path (10) after the first signal line is closed, and detect whether a signal (comparison signal 22a) that is output by any component of the signal path (10), in response to the test signal satisfies a predetermined condition.
Regarding claim 19, Monreal et al disclose wherein detecting whether a signal that is output by any component of the signal path (10) satisfies a predetermined condition includes one of: (i) detecting whether a signal (signal 20a or 20b) that is output by the filter circuit (20) in response to the test signal satisfies the respective predetermined condition, or (ii) detecting whether a signal (signal 22a) that is output by the comparator circuit (22) in response to the test signal satisfies the respective predetermined condition.
Regarding claim 20, Monreal et al disclose wherein the diagnostic circuit (80, 82, 84 and 86) is further configured to disconnect the first capacitor from one or more components (20) of the signal path (10) to preserve a charge of the first capacitor, the charge being imparted on the first capacitor by the one or more sensing elements (14), and the first capacitor being disconnected before the test signal is injected into the signal path (10).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scheller et al (US Pub. No. 2021/0247478 A1) - A sensor includes a detector configured to sense a parameter, at least one test circuit configured to detect a respective fault condition of the sensor and generate a fault signal in response to detecting the fault condition.
Rubinsztain et al (US Pub. No. 2019/0391212 A1) - Apparatus and methods provide an output signal indicative of a failure of a filter circuit and/or a Schmitt trigger circuit of a magnetic field sensor.
Wang et al (US Pub. No. 2019/0369183 A1) - A diagnostic device for diagnosing a faulty condition in a gradient amplifier system is presented.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858